Citation Nr: 9930404	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  97-28 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for alcoholism and drug 
abuse.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cancer of the right breast secondary to exposure to herbicide 
agents.

4.  Entitlement to service connection for the mental 
retardation of the veteran's child secondary to exposure to 
herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 
1970.

By rating decisions in April and May 1995, entitlement to 
service connection for cancer of the right breast secondary 
to exposure to herbicide agents was denied.  The veteran was 
notified of these rating decisions by letters in April and 
May 1995; however, he failed to perfect an appeal from the 
May 1995 rating decision and that decision is final.

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") indicated that in determining 
whether new and material evidence has been submitted, it is 
necessary to consider the evidence added to the record since 
the last time a claim was denied on any basis.  

The current claim arises from an August 1997 rating decision 
of the Columbia, South Carolina Regional Office (RO) which 
denied the veteran's request that the claim of entitlement to 
service connection for cancer of the right breast secondary 
to exposure to herbicide agents be reopened.  Thus, the Board 
will address the issue of whether new and material evidence 
has been submitted since the last prior final rating decision 
in May 1995.  The issue of whether new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for cancer of the right breast secondary 
to exposure to herbicide agents is the subject of the remand 
section of this decision.

The issues of entitlement to service connection for PTSD, 
alcoholism and drug abuse and for the mental retardation of 
the veteran's child secondary to exposure to herbicide agents 
were denied in the August 1997 rating decision.  These 
additional issues have been perfected on appeal to the Board.

On the October 1997 substantive appeal, the veteran requested 
a Travel Board hearing.  The veteran withdrew in writing the 
request for a Travel Board hearing in March 1998 and, in lieu 
thereof, he requested a hearing before a hearing officer at 
the RO.  A local hearing was conducted in July 1998.


FINDINGS OF FACT

1.  The veteran had active military service in Vietnam during 
the Vietnam Era.

2.  The record does not show that the veteran was engaged in 
combat while he was in Vietnam.

3.  The veteran has presented no competent evidence to show 
that he currently suffers from PTSD.

4.  The veteran's claim of entitlement to service connection 
for PTSD is not plausible.

5.  The veteran has been diagnosed with alcoholism and drug 
abuse.

6.  The claim of service connection for alcoholism and drug 
abuse was filed after October 31, 1990.

7.  The veteran has filed a claim alleging service connection 
for mental retardation as secondary to exposure to herbicide 
agents in service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
alcoholism and drug abuse is legally insufficient.  38 
U.S.C.A. §§ 105, 1131 (West 1991); 38 C.F.R. § 3.301 (1999).

3.  The claim of entitlement to service connection for the 
mental retardation of the veteran's child secondary to 
exposure to herbicide agents has no legal merit.  38 U.S.C.A. 
§§ 101(2), 501(a), 1116, 7104(c) (West 1991 & Supp. 1999);38 
C.F.R. §§ 3.1(d), 19.5, 3.307(a)(6)(iii), 3.309(e) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran was noted 
as being a very egotistic individual in August 1968.  He was 
to return for an evaluation.  The next day the veteran was 
referred for a psychiatry consultation.  Notations show that 
he did not return on either of the next two days.  

In September 1969, the veteran complained of headaches of 
one-month's duration.  Complaints included feeling nervous.  

On the February 1970 separation examination, the veteran was 
evaluated as being normal psychiatrically.  

The veteran's DD 214 shows that he received the National 
Defense Service Medal, the Vietnam Service Medal, and the 
Vietnam Campaign Medal.  

In October 1996, the veteran indicated that he and his son 
were affected by his exposure to Agent Orange in service.  He 
indicated that his son was born with mental retardation while 
no one else in the family had a history of retardation.  The 
veteran claimed that he suffered from cancer of the right 
breast that was due to exposure to Agent Orange.

Received in April 1997 was an October 1995 consultation 
report from Carolinas Hospital that shows that the veteran 
had a history of being heavily into alcohol and other mind-
altering drugs.  Reportedly, he had stopped all of that 8 
years before.  

Received in March 1998 was a December 1997 report from 
Carolina Health Care which shows that the veteran had a 
history of drugs and alcohol problems. 

A December 1997 private medical report, received in March 
1998, shows that the veteran's son had a disability.  

Received in May 1998 was a March to April 1988 report from 
Providence Hospital.  The veteran was admitted to the alcohol 
and drug treatment program.  The veteran had been using two 
quarters of heroin daily for the previous year.  The 
discharge diagnoses were heroin addiction and withdrawal 
syndrome.  

The veteran testified in July 1998 that the only treatment he 
had received for PTSD was when he got out of service; that 
his current PTSD symptomatology included an inability to 
sleep, having trouble with concentration, being uncomfortable 
around loud noises and being isolated from others; that he 
was not receiving treatment currently for PTSD, but that he 
attended Alcoholics Anonymous; and that his son had been born 
with severe motor difficulties.

Service connection for Mental Retardation
 of the Veteran's son.

The statute concerning service connection for conditions 
caused by exposure to Agent Orange, 38 U.S.C. § 1116, 
expressly provide that service connection for such conditions 
can be granted only to "veteran[s] who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era."  38 U.S.C. § 1116(a)(1)(A); 
see also 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  For 
purposes of Chapter 11 of title 38, a "veteran" is defined as 
"a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).

In summary, sections 101(2) and 1116(a)(1)(A) of title 38, 
U.S.C.A., preclude the granting of service connection for 
disabilities of the child of the veteran because the child is 
not a veterans.  Sec. 19.5 of 38 C.F.R. provides as follows:

Criteria governing disposition of 
appeals.

    In the consideration of appeals, the 
Board is bound by applicable statutes, 
regulations of the Department of Veterans 
Affairs, and precedent opinions of the 
General Counsel of the Department of 
Veterans Affairs.  The Board is not bound 
by Department manuals, circulars, or 
similar administrative issues.

(Authority: 38 U.S.C. 501(a), 7104(c))

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that when there is a lack of entitlement under the law or a 
lack of legal merit, the claim should be denied or dismissed.  
Moreover, the action of the Board should be terminated 
immediately concerning that issue.  As explained above, since 
there is a lack of entitlement of benefits under the law, the 
issue of entitlement to service connection for mental 
retardation of the veteran's child secondary to exposure to 
herbicide agents must be denied.

Service Connection for PTSD
and alcohol and drug abuse.
	
A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 
3 Vet. App. 261, 262-263 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  When the question involved does not 
lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinions of witnesses skilled in that 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

With regard to the claim of entitlement to service connection 
for PTSD, the veteran asserts that he currently suffers from 
this disability due to his wartime experiences in Vietnam.  
The evidence does not support this contention.

Under the criteria in effect prior to March 7, 1997, the 
following regulation was in effect pertaining to PTSD.

(f)	Post-traumatic stress disorder. 
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In the case of Cohen v. Brown, 10 Vet. App. 128 (1997), the 
Court reaffirmed that eligibility for service connection for 
PTSD required a current, clear medical diagnosis.  In June 
1999, revised regulations concerning post traumatic stress 
disorder were published in the Federal Register which 
reflected the decision in Cohen, supra.  The regulations were 
made effective from the date of the Cohen decision.  The 
proposed regulation provides as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.124(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

In the case at bar, evidence of a current clear diagnosis of 
PTSD is absent from the record.  In fact, there is no 
evidence that the veteran has ever been diagnosed with PTSD.  
He testified in July 1998 that his only treatment for PTSD 
was just after service in 1970 and that he was not currently 
receiving treatment for PTSD.  As there is no medical 
evidence to establish the presence of PTSD, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
and Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board 
further notes that the record is unclear as to whether the 
veteran engaged in combat or was otherwise exposed to a 
stressor in Vietnam; however, in the absence of medical 
evidence demonstrating a current diagnosis, this claim is not 
well grounded and there is no duty to assist the veteran in 
the development of his claimed stressors.

With regard to the claim of service connection for alcoholism 
and drug abuse, compensation shall be paid for disability 
resulting from injury or disease incurred or aggravated in 
the line of duty during service, but no compensation shall be 
paid if the disability is a result of the person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 105(a), 1131; 38 C.F.R. § 3.301.  38 C.F.R. § 3.301 
specifically provides that direct service connection may be 
granted only when a disability was incurred or aggravated in 
the line of duty, and not the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, the result of the veteran's abuse of alcohol or drugs.  
It is further provided that an injury or disease incurred 
during active service shall not be deemed to have been 
incurred in the line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(d).  For the purpose of 38 C.F.R. § 3.301(d), alcohol 
abuse means the use of alcoholic beverages over time or such 
excessive use at any one time, sufficient to cause disability 
or death of the user.  

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of a lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  A General Counsel (GC) opinion in 
February 1998 precluded the payment of service connected 
benefits for alcohol or drug abuse but recognized that other 
VA benefits were available on the basis of disability or 
death which is proximately due to or the result of service 
connected disability.  VAOPGCPREC 2-98 (February 10, 1998); 
see also Barela v. West, 11 Vet. App. 280 (1998) (clarifying 
that "[s]ection 1110, by its terms, prohibits only the 
payment of 'compensation' for disability due to alcohol and 
drug abuse; it does not bar an award of service 
connection").  In this case, the veteran's claim for 
alcoholism and drug abuse is unavailable as a matter of law 
and must be denied on that basis.  Sabonis, supra.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for PTSD is denied.

Entitlement to service connection for alcoholism and drug 
abuse is denied.

Entitlement to service connection for the mental retardation 
of the veteran's child secondary to exposure to herbicide 
agents is denied.


REMAND


The veteran contends that the RO erred by failing to grant 
service connection for cancer of the right breast secondary 
to exposure to herbicide agents.  

At the time the RO considered the issue of whether new and 
material evidence had been submitted to reopen the previously 
denied claim of entitlement to service connection for cancer 
of the right breast, VA applied the materiality test adopted 
by the Court of Veteran's Appeals in Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Pursuant to the Colvin test, evidence 
was considered material when it was probative of the issue at 
hand, and there was a reasonable possibility of a change in 
outcome when viewed in light of all the evidence of record.  

Since the RO reviewed the present claim, the Colvin test was 
invalidated by the U.S. Court of Appeals for the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
invalidating this test, the Federal Circuit reasoned that the 
"reasonably likely to change the outcome" requirement was 
not only unnecessarily stringent but also inconsistent with 
the promulgated regulation on point, 38 C.F.R. § 3.156(a) 
(1998), which merely requires that the newly submitted 
evidence "be so significant that it must be considered in 
order to fairly decide the merits of the claim."  

In the instant case, the RO appears to have denied the 
reopening the veteran's claim based on the overruled Colvin 
test.  Specifically, in the October 1997 statement of the 
case, the RO held that there was "no reasonable 
possibility" that the new evidence submitted in connection 
with the current claim would change our previous decision.  
Under these circumstances, the Board finds that entering a 
final determination on the issue of new and material evidence 
for cancer of the right breast would be fundamentally unfair 
without the veteran being afforded the opportunity to have 
the RO review his claim based on the less strict standard 
prescribed by Hodge and 38 C.F.R. § 3.156.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In view of the foregoing and in order to afford the veteran 
his due process rights, the case is REMANDED to the RO for 
the following development:

The veteran and his representative should 
be furnished a supplemental statement of 
the case (SSOC) on the issue of whether 
the veteran has submitted new and 
material evidence to reopen a claim of 
entitlement to service connection for 
cancer of the right breast secondary to 
exposure to herbicide agents.  The SSOC 
should fully comply with the provisions 
of 38 U.S.C.A § 7105(d)(1).  The SSOC 
must first determine whether new and 
material evidence has been presented 
under 38 C.F.R. § 3.156(a); second, if 
new and material evidence has been 
presented, it must be determined 
immediately upon reopening whether, based 
upon all the evidence and presuming its 
credibility, the claim as reopened is 
well grounded pursuant to 38 U.S.C.A. § 
5107(a); and third, if the claim is well 
grounded, the merits of the claim must be 
evaluated after ensuring the duty to 
assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) and Winters v. 
West, 12 Vet. App. 203 (1999) (en banc).  
The reasons for each determination made 
in this case should also be provided.  
The veteran and his representative should 
then be given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals







